DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both the lower left subsystem and the upper right subsystem in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character "Ds".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 17 includes reference character "1705??". Fig. 17 should be amended to remove the "??" from the reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Par. [0043], last line should recite "enveloped by 
Par. [0045], second to last line "while" should recite "will". 
Par. [0052] recites that "six different subsystems A, B, C, D, and E have been illustrated in FIG. 5". As previously noted in the objection to FIG. 5, there are two subsystems designated by reference character C. Par. [0056] appears to be describing the subsystem C in the bottom, left portion of Fig. 5. Par. [0057] describes the subsystem C in the top, far right portion of Fig. 5. 
Par. [0058] should recite "bottom, far right portion of FIG. 5". 
Par. [0073], line 8 should remove the word "the" from the phrase "the each side". 
Par. [0079], line 4 should recite "each grating 1002". 
Par. [0087], line 1 should recite "illustrates a side view". 
Par. [0088] refers to both locking devices and side shafts as reference character 406. The locking devices should be reference character 404 to be consistent with par. [0050]. 
Par. [0088], line 5 should recite "side shafts 406". 
Par. [0093], line 6 should recite "common features will not be described here".  
Appropriate correction is required.
Claim Objections
Claims 3, 5-6, 11, and 15 objected to because of the following informalities:  
Claim 3, line 2 should recite "receives the at least one central shaft". 
Claim 11, line 2 should recite "receives the at least one central shaft". 
Claim 15, line 3 should recite "receives the at least one central shaft".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 currently depend from claim 6. It would appear that claims 5 and 6 should depend from claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khachatrian (U.S. Pub. No. US 2018/0317703 A1).
In regards to claim 1, Khachatrian describes a system for improving rotisserie grilling applications (Abstract), comprising: a support frame comprising at least one central shaft, a first side shaft, and a second side shaft (bearing rod 1 and reinforcing frame 2 of Figs. 1 and 2; par. [0071]); a basket coupled to the two side shafts (Grill net 3 of Fig. 1; pars. [0004] and [0077] – grill net is a meshed structure of any durable and heat-resistant materials and can be a mesh made by interweaving and welding wires and/or rods together. The grill net can be solidly secured to one side of the frame using a bracket), the basket comprising a locking device that couples to the first side shaft and a side shaft engagement mechanism that couples to the second side shaft (Fig. 3; Pars. [0037]-[0041] – the grill net is attached to the frame by any known means, with a basic requirement for the connection is reliability and fast locking/unlocking, including a bracket lock), the basket defining a volume for receiving foodstuff (Par. [0033]).
In regards to claim 2, Khachatrian describes the system of claim 1, wherein the side shaft engagement mechanism comprises a clamp (Par. [0041] – other clamps and clothespins known in the prior art and suitable for the design can be used).
In regards to claim 3, Khachatrian describes the system of claim 2, wherein the support frame further comprises a side shaft mounting unit that receives the one central shaft within a central portion (Pars. [0021] and [0031]; claim 21 – the bearing rod and frame can be assembled by attaching the pieces together to form a barbecue spit such as the one depicted in Fig. 2).
In regards to claim 4, Khachatrian describes the system of claim 1, wherein the basket is a first basket, the system further comprising a second basket that is positioned along the support frame adjacent to the first basket (Figs. 1-3; pars. [0032] and [0082] – a single frame can have two sections for receiving food).
In regards to claim 5, Khachatrian describes the system of claim 6, wherein the first and second baskets have different geometries relative to each other (par. [0043] – different grill net bends allow for different volumes and shapes.
In regards to claim 6, Khachatrian describes the system of claim 6, wherein the first and second baskets have substantially identical geometries relative to each other (Figs. 1-3).
In regards to claim 7, Khachatrian describes the system of claim 1, wherein the basket comprises an adjustable grating (Figs. 1 and 3; par. [0068]).
In regards to claim 8, Khachatrian does not explicitly describe the system of claim 1, wherein the basket defines a barrel-shape geometry.  However, Khachatrian describes a grill net that can be bent (par. [0043]) and a grill net formed in a polygonal shape (Fig. 1).  It would have been reasonably anticipated by one of ordinary skill in the art at the time of filing of the claimed invention to form the grill net into a barrel shape by rounding the grill net (e.g., using curved wires).
In regards to claim 9, Khachatrian describes the system of claim 1, wherein the basket has a wire-frame grating that is removable (pars. [0042] and [0069]; claim 23).
In regards to claim 10, Khachatrian describes a system for improving rotisserie grilling applications (Abstract), comprising: a support frame comprising at least one central shaft, a first side shaft, and a second side shaft (bearing rod 1 and reinforcing frame 2 of Figs. 1 and 2); a basket coupled to the two side shafts (Grill net 3 of Fig. 1; par. [0004] – grill net is a meshed structure of any durable and heat-resistant materials and can be a mesh made by interweaving and welding wires and/or rods together), the basket comprising a locking device that couples to the first side shaft and a side shaft engagement mechanism that couples to the second side shaft (Fig. 3; Pars. [0037]-[0041] – the grill net is attached to the frame by any known means, with a basic requirement for the connection is reliability and fast locking/unlocking, including a bracket lock), the basket defining a volume for receiving foodstuff (Par. [0033]), wherein the side shaft engagement mechanism comprises a c-shaped clamp (Pars. [0041], [0064], and [0077] – other clamps can be used. U-shaped brackets have the same shape as a c-shape).
In regards to claim 15, Khachatrian describes a system for improving rotisserie grilling applications (Abstract), comprising: a support frame comprising at least one central shaft, a first side shaft, and a second side shaft (bearing rod 1 and reinforcing frame 2 of Figs. 1 and 2), wherein the support frame further comprises a side shaft mounting unit that receives the one central shaft within a central portion and is coupled to a first end of the first side shaft and a first end of the second side shaft (Pars. [0021] and [0031]; claim 21 – the bearing rod and frame can be assembled by attaching the pieces together to form a barbecue spit such as the one depicted in Fig. 2); a basket coupled to the two side shafts (Grill net 3 of Fig. 1; par. [0004] – grill net is a meshed structure of any durable and heat-resistant materials and can be a mesh made by interweaving and welding wires and/or rods together), the basket comprising a locking device that couples to the first side shaft and a side shaft engagement mechanism that couples to the second side shaft (Fig. 3; Pars. [0037]-[0041] – the grill net is attached to the frame by any known means, with a basic requirement for the connection is reliability and fast locking/unlocking, including a bracket lock), the basket defining a volume for receiving foodstuff (Par. [0033]).
Claims 11-14 and 16-20 recite similar subject matter as claims 2-9 and are rejected for similar reasons as provided above with respect to claims 2-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Weber Premium Fine Mesh Rotisserie Basket depicts a rotisserie basket with a wire frame mesh and a cylindrical shape. Also depicts a premium rotisserie basket with an adjustable lid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761